DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. U.S. Patent 10,347,744 B1 (the ‘744 reference).
The reference discloses in Figs. 3, 4, 24, col. 2, lines 45-50 and other text a semiconductor device as claimed.
Referring to claim 18, the ‘744 reference discloses a semiconductor device, comprising: 
a semiconductor fin (202, see Fig. 2, col. 6, lines 5-10, not labeled in Figs. 3 and 4) extending along a first direction (horizontal direction of Fig. 3, which is a cross-sectional view of Fig. 24 along line 3-3, col. 2, lines 45-50) above a substrate (labeled as 201 in Fig. 2, not labeled in Figs. 3 and 4, not visible in Fig. 24); 
a gate structure (514, col. 8, lines 15-20) extending across the semiconductor fin (not labeled in Fig. 3, the semiconductor fin that is between 508 and the substrate) along a second direction (the into-the-paper direction in Fig. 3 and horizontal direction in Fig. 4) different from the first direction; 
a gate spacer (512, col. 8, lines 43-50) alongside the gate structure (514); 
a source/drain epitaxial structure (508, Figs. 3, 4, col. 8, lines 35-42) adjacent to the gate spacer (512, best seen in Fig. 3); and 
a source/drain contact (902, col. 10, lines 35-41) over the source/drain epitaxial structure (508), wherein when viewed in a cross section taken along the first direction the source/drain (S/D) contact (902) is narrower than the source/drain epitaxial structure (508) (see Fig. 3, S/D contact 902 is “narrower” than S/D epitaxial structure 508 by at least two thicknesses of liner 302 (col. 13, lines 12-20)), and when viewed in a cross section taken along the second direction the source/drain contact (902) wraps around the source/drain epitaxial structure (508) (see Fig. 4).
Referring to claim 20, Figs. 4 and 24 depict that from a top view the source/drain contact (902) has a straight sidewall extending along the second direction and a curved sidewall extending from the straight sidewall along the first direction.

Allowable Subject Matter
3.	Claims 1-5, 7-17 and 21 are allowable over the prior art of record. 
19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a semiconductor device with all exclusive limitations as recited in claims 1, 13, and 19, which may be characterized in that (claim 1) the conductive via has a curved sidewall and a linear sidewall extending along a different direction than the curved sidewall, and a first polymer layer extends along the linear sidewall of the conductive via and separated from the curved sidewall, (claim 13) the gate contact has a first sidewall and a second sidewall longer than the first sidewall from a top view, and in a protective layer that is on the second sidewall of the gate contact and is absent from the first sidewall of the gate contact from the top view, (claim 19) in that the source/drain (S/D) contact has a width extends along the first direction and a length extending along the second direction, and in that a ratio of the length of the S/D contact to the width of the S/D contact is in a range from about 2.7:1 to about 4.6:1.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



12-07-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818